Exhibit 10.5 OMNIBUS AMENDMENT NO. 1 This OMNIBUS AMENDMENT NO. 1, dated as of July 22, 2013 (this “Amendment”), is entered into among HSFR, INC., a Delaware corporation, as seller (the “Seller”), HENRY SCHEIN INC., a Delaware corporation, as initial servicer (in such capacity, together with its successors and permitted assigns in such capacity, the “Servicer”) and as performance guarantor, THE ORIGINATORS LISTED ON THE SIGNATURE PAGES HERETO (the “Originators”), THE PURCHASERS LISTED ON THE SIGNATURE PAGES HERETO (the “Purchasers”), THE PURCHASER AGENTS LISTED ON THE SIGNATURE PAGES HERETO (the “Purchaser Agents”) and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as agent (in such capacity, together with its successors and assigns in such capacity, the “Agent”) for each Purchaser Group. BACKGROUND The Seller, Servicer, Purchasers, Purchaser Agents and Agent are also parties to a Receivables Purchase Agreement, dated as of April 17, 2013 (as amended, restated, supplemented or otherwise modified from time to time, the “Receivables Purchase Agreement”). The Originators and the Seller are also parties to a Receivables Sale Agreement, dated as of April 17, 2013 (as amended, restated, supplemented or otherwise modified from time to time, the “Receivables Sale Agreement”).The parties are entering into this Amendment to amend or otherwise modify the Receivables Purchase Agreement and the Receivables Sale Agreement (collectively, the “Agreements”). AGREEMENT 1.Definitions.Capitalized terms are used in this Amendment as defined in Exhibit I to the Receivables Purchase Agreement. 2.Amendments to Receivables Purchase Agreement.The parties to the Receivables Purchase Agreement agree that the Receivables Purchase Agreement is hereby amended as follows: (a)Section 7.1(p).Clause (i) of Section 7.1(p) of the Receivables Purchase Agreement is herebey amended to replace the phrase "chief financial officer" with the phrase "chief financial officer or treasurer"; (b)Exhibit I to the Receivables Purchase Agreement. The definition of “Settlement Reporting Date” in Exhibit I to the Receivables Purchase Agreement is hereby amended by replacing the text “20th day of each month immediately following the Cut-Off Date” with the text “21st day immediately following the most recent Cut-Off Date”. (c)Exhibit I to the Receivables Purchase Agreement.The definition of “Dilution Horizon Ratio” in Exhibit I to the Receivables Purchase Agreement is hereby amended and restated in its entirety to read as follows: “Dilution Horizon Ratio” means as of any date, a ratio (expressed as a percentage), computed as of the last day of the most recently ended Calculation Period by dividing (i) the sum of the aggregate amount of gross sales of the Originators generated during the most recently ended Calculation Period by (ii) the amount equal to the Non-Defaulted Receivables Balance as of the last day of the most recently ended Calculation Period. (d)Exhibit XIV to the Receivables Purchase Agreement. Exhibit XIV to the Receivables Purchase Agreement is hereby replaced by Schedule A attached hereto. 3.Amendment to Receivables Sale Agreement.The parties to the Receivables Sale Agreement agree that clause (b) of Section 1.2 of the Receivables Sale Agreement is hereby amended by replacing the text “On the 20th day of each month hereafter” with the text “On the 21st day immediately following the most recent Cut-Off Date”. 4.Conditions.The amendments described in Sections 2 and 3 above shall become effective upon the first date on which this Amendment shall have been executed and delivered by each party hereto. 5.Representations and Warranties; Covenants.Each of the Seller and the Servicer (on behalf of the Seller) hereby certifies, represents and warrants to the Agent, each Purchaser Agent and each Purchaser that on and as of the date hereof: (a)each of its representations and warranties contained in Article V of the Receivables Purchase Agreement is true and correct, in all material respects, on and as of the date hereof; and (b)no Termination Event or Unmatured Termination Event exists. 6.Ratification.This Amendment constitutes an amendment to the Agreements.After the execution and delivery of this Amendment, all references to the Agreements in any document shall be deemed to refer to the Agreements as amended by this Amendment, unless the context otherwise requires.Except as amended above, the Agreements are hereby ratified in all respects.Except as set forth above, the execution, delivery and effectiveness of this Amendment shall not operate as an amendment or waiver of any right, power or remedy of the parties hereto under the Agreements, nor constitute an amendment or waiver of any provision of the Agreements.This Amendment shall not constitute a course of dealing among the parties hereto at variance with the Agreements such as to require further notice by any of the Agent, the Purchaser Agents or the Purchasers to require strict compliance with the terms of the Agreements in the future, as amended by this Amendment, except as expressly set forth herein.Each of the Seller, the Servicer and each Originator hereby acknowledges and expressly agrees that each of the Agent, the Purchaser Agents and the Purchasers reserves the right to, and does in fact, require strict compliance with all terms and provisions of the Agreements, as amended herein. 7.Counterparts.This Amendment may be executed in any number of counterparts and by different parties on separate counterparts, and each counterpart shall be deemed to be an original, and all such counterparts shall together constitute but one and the same instrument.Counterparts of this Amendment may be delivered by facsimile transmission or other electronic transmission, and such counterparts shall be as effective as if original counterparts had been physically delivered, and thereafter shall be binding on the parties hereto and their respective successors and assigns. 8.Governing Law.This Amendment shall be governed by, and construed in accordance with the law of the State of New York without regard to the principles of conflicts of law thereof (other than Sections 5-1401 and 5-1402 of the New York General Obligations Law). 2 9.Section Headings.The various headings of this Amendment are inserted for convenience only and shall not affect the meaning or interpretation of this Amendment, the Agreement or any other Transaction Document or any provision hereof or thereof. 10.Transaction Document.This Amendment shall constitute a Transaction Document under the Agreement. 11.Ratification of Performance Undertaking.After giving effect to this Amendment and the transactions contemplated hereby, all of the provisions of the Performance Undertaking shall remain in full force and effect and the Performance Guarantor hereby ratifies and affirms the Performance Undertaking and acknowledges that the Performance Undertaking has continued and shall continue in full force and effect in accordance with its terms. [Signature Pages Follow] 3 IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly executed by their respective officers hereunto duly authorized as of the day and year first above written. HSFR INC., as Seller By: /s/ Ferdinand G. Jahnel Name: Ferdinand G. Jahnel Title:Treasurer HENRY SCHEIN, INC., as Servicer, Originator and Performance Guarantor By: /s/ Steven Paladino Name: Steven Paladino Title:Executive Vice President and Chief Financial Officer S-1 Omnibus Amendment No. 1 HENRY SCHEIN PUERTO RICO, INC., as Originator By: /s/ Steven Paladino Name: Steven Paladino Title:Executive Vice President and Chief Financial Officer INSOURCE, INC., as Originator By: /s/ Steven Paladino Name: Steven Paladino Title:Executive Vice President and Chief Financial Officer CAMLOG USA, INC., as Originator By: /s/ Steven Paladino Name: Steven Paladino Title:Executive Vice President S-2 Omnibus Amendment No. 1 THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as Purchaser Agent for the Victory Purchaser Group By: /s/ Luna Mills Name: Luna Mills Title:Director VICTORY RECEIVABLES CORPORATION, as Conduit Purchaser By: /s/ David V. DeAngelis Name: David V. DeAngelis Title:Vice President S-3 Omnibus Amendment No. 1 THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as Agent By: /s/ Luna Mills Name: Luna Mills Title:Director S-4 Omnibus Amendment No. 1 Schedule A to Omnibus Amendment No. 1 Exhibit XIV HENRY SCHEIN Accounting Period - Schedule Calculation Period Reporting Date (3-Weeks after End) Settlement Date (Reporting Date + 2 BD) Start End Jan 12/30/2012 2/2/2013 2/25/2013 2/27/2013 Feb 2/3/2013 3/2/2013 3/25/2013 3/27/2013 Mar 3/3/2013 3/30/2013 4/22/2013 4/24/2013 Apr 3/31/2013 4/27/2013 5/20/2013 5/22/2013 May 4/28/2013 6/1/2013 6/24/2013 6/26/2013 Jun 6/2/2013 6/29/2013 7/22/2013 7/24/2013 Jul 6/30/2013 8/3/2013 8/26/2013 8/28/2013 Aug 8/4/2013 8/31/2013 9/23/2013 9/25/2013 Sept 9/1/2013 9/28/2013 10/21/2013 10/23/2013 Oct 9/29/2013 11/2/2013 11/25/2013 11/27/2013 Nov 11/3/2013 11/30/2013 12/23/2013 12/26/2013 Dec 12/1/2013 12/28/2013 1/21/2014 1/23/2014 Jan 12/29/2013 2/1/2014 2/24/2014 2/26/2014 Feb 2/2/2014 3/1/2014 3/24/2014 3/26/2014 Mar 3/2/2014 3/29/2014 4/21/2014 4/23/2014 Apr 3/30/2014 4/26/2014 5/19/2014 5/21/2014 May 4/27/2014 5/31/2014 6/23/2014 6/25/2014 Jun 6/1/2014 6/28/2014 7/21/2014 7/23/2014 Jul 6/29/2014 8/2/2014 8/25/2014 8/27/2014 Aug 8/3/2014 8/30/2014 9/22/2014 9/24/2014 Sept 8/31/2014 9/27/2014 10/20/2014 10/22/2014 Oct 9/28/2014 11/1/2014 11/24/2014 11/26/2014 Nov 11/2/2014 11/29/2014 12/22/2014 12/24/2014 Dec 11/30/2014 12/27/2014 1/20/2015 1/22/2015 Jan 12/28/2014 1/31/2015 2/23/2015 2/25/2015 Feb 2/1/2015 2/28/2015 3/23/2015 3/25/2015 Mar 3/1/2015 3/28/2015 4/20/2015 4/22/2015 Apr 3/29/2015 4/25/2015 5/18/2015 5/20/2015 May 4/26/2015 5/30/2015 6/22/2015 6/24/2015 Jun 5/31/2015 6/27/2015 7/20/2015 7/22/2015 Jul 6/28/2015 8/1/2015 8/24/2015 8/26/2015 Aug 8/2/2015 8/29/2015 9/21/2015 9/23/2015 S-5 Omnibus Amendment No. 1 Sept 8/30/2015 9/26/2015 10/19/2015 10/21/2015 Oct 9/27/2015 10/31/2015 11/23/2015 11/25/2015 Nov 11/1/2015 11/28/2015 12/21/2015 12/23/2015 Dec 11/29/2015 12/26/2015 1/19/2016 1/21/2016 Jan 12/27/2015 1/30/2016 2/22/2016 2/24/2016 Feb 1/31/2016 2/27/2016 3/21/2016 3/23/2016 Mar 2/28/2016 3/26/2016 4/18/2016 4/20/2016 Apr 3/27/2016 4/23/2016 5/16/2016 5/18/2016 May 4/24/2016 5/28/2016 6/20/2016 6/22/2016 Jun 5/29/2016 6/25/2016 7/18/2016 7/20/2016 Jul 6/26/2016 7/30/2016 8/22/2016 8/24/2016 Aug 7/31/2016 8/27/2016 9/19/2016 9/21/2016 Sept 8/28/2016 9/24/2016 10/17/2016 10/19/2016 Oct 9/25/2016 10/29/2016 11/21/2016 11/23/2016 Nov 10/30/2016 11/26/2016 12/19/2016 12/21/2016 Dec 11/27/2016 12/31/2016 1/23/2017 1/25/2017 S-6 Omnibus Amendment No. 1
